Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 Each of the undersigned hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to his knowledge: This 10K/A Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the 10K/A Report fairly presents, in all material respects, the financial condition and result of operations of the Company. By: /s/JOHN T. KILCOYNE John T. Kilcoyne Chairman and Chief Executive Officer By: /s/GORDON T. SANGSTER Gordon T. Sangster Chief Financial Officer Date: July 29, 2010 29
